DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Request for Restriction/Election Requirement
The election with traverse of “SEQ ID NO: 1” and “SEQ ID NO: 4” for ‘Species Election I – A First Selected Terminal Repeat And A Second Selected Terminal Repeat Along With The Corresponding “SEQ ID NO:”’, “mammalian origin” for ‘Species Election II – Host Cell Type’, and “MMTV” for ‘Species Election III – Non-Prokaryotic Promoter’ in the ‘Response to Request for Restriction/Election Requirement’, filed 02 June 2021, is acknowledged.  With respect to Species Election I, the traversal is on the grounds that “it would be inappropriate to predetermine which 5’ and 3’ terminal repeat sequences should be selected, as this defeats the intended use of the method”, a search of the four species of sequence combinations would not place a search burden on the Examiner, particularly since SEQ ID NOs 3 and 4 are truncated variants of SEQ ID NOs 1 and 2, respectively”.  With respect to Species Election II, the traversal is on the grounds that “the host cell type as set forth at least in claim 4 and for which claims 1-3 and 9-12 are generic”.  With respect to Species Election III, the traversal is on the grounds that “the non-prokaryotic promoter as set forth in claim 10 and for which claims 1-7 and 9-12 are generic”.  Upon further consideration and search, the allegations/arguments are found persuasive and, thus, ‘Species Election I – A First Selected Terminal Repeat And A Second Selected Terminal Repeat Along With The Corresponding “SEQ ID NO:”’, ‘Species Election II – Host Cell Type’, and ‘Species Election III – Non-Prokaryotic Promoter’ are withdrawn.

Status of Claims
	Accordingly, claims under examination are claims 1-12.

Allowable Subject Matter
Claims allowable over Prior Art
Claims 11 and 12 are allowed.

Examiner Comment
In view of the below ‘Claim Rejections - 35 U.S.C. § 112(b)’, Applicant is invited to contact the Examiner to clarify these rejections and discuss potential claim amendments that would obviate the rejections and place the claims in better form in order to expedite the prosecution of this application and issuance of the claims to allowance.

Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Vague and Indefinite
	Claims 1-10 recites within step (3) criteria for the first selected terminal repeat which is considered vague and indefinite.  Element (3a) recites “when the first selected terminal repeat is the first or the third terminal repeat, the first selected terminal repeat is disposed upstream of the expression cassette, and the second selected terminal repeat is the second or fourth terminal repeat that is disposed downstream of the gene cassette”.  Element (3b) recites “when the first selected terminal repeat is the second or the fourth terminal repeat, the first selected terminal repeat is disposed downstream of the expression cassette, and the second selected terminal repeat is the first or the third terminal repeat that is disposed upstream of the gene cassette.  However, elements (3a) and (3b) result in the same outcome and, thus, is considered confusing regarding the distinction that is to be made by these recited elements.  The following is an illustration of the resulting outcomes for each of elements (3a) and (3b):
Element (3a)
First or Third Terminal Repeat – Expression Cassette – Second or Fourth Terminal Repeat
Element (3b)
First or Third Terminal Repeat – Expression Cassette – Second or Fourth Terminal Repeat
While it is acknowledged that Applicant may act as their own lexicographer (M.P.E.P. 2111.01), due to the amount of recited verbiage in elements (3a) and (3b) along with the resulting same 

Lack of Antecedent Basis
	Claims 1-10 recite the limitation “(2) determining… respective expression levels of the respective reporter genes of the first to the fourth plasmids in the host cells” which lacks antecedent basis.  Absent is a prior recitation of a reporter gene for each of the first to the fourth plasmids and, thus, the above claim limitation lacks antecedent basis.  Also see above ‘Claim Rejections - 35 U.S.C. § 112(b), Vague and Indefinite’.  Accordingly, clarification and appropriate correction for the above claim limitation is requested.
	Claims 1-10 recite the limitation “(3)… and the exogenous gene…” which lacks antecedent basis.  While it is acknowledge the preamble does recite “an exogenous gene”, such recitation pertains to the capability of the constructed transposon rather than a transposon comprising an exogenous gene.  It would be remedial to simply amend the claims to recite “(3)… and an exogenous gene” in order to obviate this rejection.  Accordingly, clarification and appropriate correction for the above claim limitation is requested.
	
Most Relevantly Identified References
	A search identified U.S. Patent Application Publication No. 2015/0283267; attached ‘PTO-892’; “VANDENDRIESSCHE”).  VANDENDRIESSCHE does teach PiggyBac-based vectors comprising Alignment of SEQ ID NO 29 from US Patent Application Publication No 20150283267 with SEQ ID NO 3’. Search conducted on 04 July 2021, 1 page, see attached ‘PTO-892’; and ‘Alignment of SEQ ID NO 30 from US Patent Application Publication No 20150283267 with SEQ ID NO 4’. Search conducted on 04 July 2021, 1 page, see attached ‘PTO-892’.)  However, VANDENDRIESSCHE fails to teach or suggest the utilization of a control plasmid comprising a promoter of SEQ ID NO: 5 in either a method for the construction of a transposon or in a kit.  A sequence search identified BEI78535, BFC33626, BEI78537, and BFC33628 as having 100% query match and 100% best local similarity to SEQ ID NO: 5.  (‘Alignment of BEI78535 with SEQ ID NO 5’.  Search conducted on 04 July 2021, 2 pages; ‘Alignment of BFC33626 with SEQ ID NO 5’. Search conducted on 04 July 2021, 2 pages; ‘Alignment of BEI78537 with SEQ ID NO 5’.  Search conducted on 04 July 2021, 2 pages; ‘Alignment of BFC33628 with SEQ ID NO 5’.  Search conducted on 04 July 2021, 2 pages; see attached ‘PTO-892’.)  However, BEI78535, BFC33626, BEI78537, and BFC33628 are inapplicable as prior art based upon their dates of availability.  
Further, the Written Opinion of the International Searching Authority for International Application No. PCT/CN2016/077323, to which this application is a 371 of, identified Saha et al. (Evaluating the potential for undesired genomic effect of the piggyBack transposon system in human cells. 20 January 2015. Nucleic Acids Research. Vol. 43, No. 3, p1770-1782; see attached ‘PTO-892’; “SAHA”).  As similarly discussed in the Written Opinion, SAHA is found inapplicable as prior art.  Specifically, SAHA describes a method for evaluating promoter activity and enhancer effects of piggyback (PC) terminal repeats (TRs) in human cells.  However, SAHA does not disclose all of the features recited in the claims.  SAHA does not teach or suggest a control plasmid 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636